Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-15 are rejected under 35 U.S.C. 112(a) as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. This invention relies upon two APDs having breakdown voltages that vary less than 10%, preferably equal. However, the breakdown voltage of an APD is dependent upon the variability of the process1. APDs are generally mature and well understood. However, the prior art shows breakdown voltage variation is an issue that has been a focus of research and development until very recently, and that particular aspect is not well known to the person of ordinary skill in the art. The specification does give any direction regarding how this tight variability is achieved. There are no examples or direction provided in the specification. The person of ordinary skill is not able to practice the invention of Claim 1 without undue experimentation related to achieving sub 10% variation between the a first APD and a further APD.  The limitation will not be read into the claim.  


(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1 and 15 are rejected under 35 U.S.C. 112(b) second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.  Specifically, it is not understood what is meant by “configured to enable to induce triggering.” All APDs are configured to enable triggering, but it is not known what is meant by enabled to induce triggering. The limitation will not be read into the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pat. Pub. No. 20160182902 to Guo et al. (Guo).
Regarding Claim 1, Guo teaches a SPAD device, comprising: 
a single-photon avalanche diode having a breakdown voltage, 
a further single-photon avalanche diode having a further breakdown voltage, the further single-photon avalanche diode being integrated with the single-photon avalanche diode,
and
the single photon avalanche diode being configured to have a dark count rate that is higher than a dark count rate of the further single-photon avalanche diode (see [0010], Guo discusses microcells of SPADs having different dark currents that must be individually tested).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVREN SEVEN whose telephone number is (571)270-5666. The examiner can normally be reached Mon-Fri 8:00- 5:00 Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on (571) 272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EVREN SEVEN/Primary Examiner, Art Unit 2812                                                                                                                                                                                                        





    
        
            
        
            
        
            
    

    
        1 See US 20100301194, [0014]; US 20090026494, [0006,0009]; GB 2510890, Pg. 3 lines 27-29; US 10834345 Fig. 5; EP 3809472, Col. 14 lines 1-5; US 7863647 teaches in Col. 1 lines 53-54 that APDs must be cherry picked for matching breakdown voltages in applications that require such.